DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Status of the Claims
	The amendment filed on 3/31/2021 is acknowledged.  Claim 114 was amended, and claims 102-121 are pending and under examination herein.


Information Disclosure Statement
	The information disclosure statements filed on 3/31/2021, 4/6/2021, 4/12/2021, and 4/14/2021 have been fully considered.


Withdrawn Rejections
1.  The rejection of claims 102-121 under 35 U.S.C. 103 as being unpatentable over Gokarn et al (US 20160367665, of record), in view of Wang et al (J. Pharm. Sci., 2007, 97(1):1-26), as set forth on pages 2-7 of the office action mailed on 3/18/2021, is withdrawn.
Applicants’ arguments
In the response received on 3/31/2021, the Applicants note that only two applications related to the ‘665 publication were filed before the earliest priority date (11/2007) of the instant invention, namely WO2006/138181 (“Gokarn PCT”) and provisional application 60/690,582.
The Applicants argue that the Examiner has failed to establish that the ‘665 publication is entitled to the earliest filing date of the ‘582 provisional application.  In particular, the Applicants note that the 582 provisional application does not provide written description support for adalimumab, as it is completely silent with respect to this antibody and only discusses a different antibody.  The ‘665 provisional application also fails to describe any adalimumab formulation having a concentration of 50-200 mg/ml, and does not describe any antibody formulation without a buffering system.
The Applicants also argue that the Gokarn PCT does not anticipate or render obvious the high concentration of adalimumab aqueous formulations recited in the instant claims.  Specifically, the Gokarn PCT is related to “self-buffering protein formulations”, and teaches that proteins, depending on their 
The Applicants further argue that the Gokarn PCT recognizes that it may not be possible or desirable to formulate a given protein without a separate buffer, and discloses including a separate buffer as appropriate, depending on a protein’s buffering capacity.  The Gokarn PCT provides no guidance as to which protein(s) require more or less separate buffer or which proteins could be forjulated to provide which percentage of buffer capacity, and the Gokarn PCT fails to calculate or estimate adalimumab’s buffer capacity or provide any formulation examples.
Additionally, the Applicants argue that the Gokarn PCT does not anticipate or suggest the presently high concentration of adalimumab formulations, but instead discloses an immense number of different combinations of proteins, additional buffer amounts, and protein concentrations, only one of which is adalimuamb.  One of ordinary skill would have had to pick and choose from among the many disclosed possibilities in order to arrive at the claimed invention.
Furthermore, to arrive at the claimed invention, one of ordinary skill would have had to select a formulation without a buffer system, but the Gokarn PCT discloses multiple options for the amount of different buffer to be used in a given protein’s formulation.  The Gokarn PCT speculates that a protein could provide from 55%-99.5% of a formulation’s buffering capacity, but fails to disclose which of the countless proteins could provide which listed percentage of buffer capacity.
Similarly, there is nothing in the Gokarn PCT that would have directed a skilled artisan to the claimed antibody concentration of 50-200 mg/ml, as this range is not explicitly disclosed therein.  Instead, the Gokarn PCT speculates that the protein concentration could be as broad as 20-400 mg/ml without specifying which proteins could be successfully formulated at these concentrations, and states that an appropriate “self-buffering” concentration should be empirically determined for each protein.  However, Gokarn does not disclose adalimumab’s buffering capacity.
The Applicants also note that the Patent Trial and Appeal Board (PTAB) previously acknowledged that the Gokarn PCT does not anticipate adalimuamb formulations in its Decision Denying Institution of U.S. Patent No. 9,085,619.

With further respect to the antibody concentration, the Applicants argue that the Gokarn PCT does not render obvious the claimed high concentration of adalimumab formulations, either alone or in 
Even if one were to determine adalimumab’s buffering capacity, the skilled artisan would not necessarily have arrived at an antibody concentration of 50-200 mg/ml.  While the Gokarn PCT discloses other antibody formulations, a formulation designed for one antibody would not have been expected to apply to a different antibody, and the Gokarn PCT is silent with respect to any adalimumab formulation.  Wang in particular suggests that formulations for a given antibody are not applicable to other antibodies, and must be determined empirically, taking into account such variables as ionic strength, pH, and buffer type.  However, despite the teachings of the Gokarn PCT, skilled artisan continued to formulate antibodies with a buffering system even as recently as 2014.  Further, it was known in the art that certain antibody formulations exhibited increased aggregation when the antibody concentration was increased.
Therefore, for at least these reasons, it cannot be said that the present claims are rendered obvious by the Gokarn PCT, either alone or in combination with Wang.
Response
These arguments have been fully considered and are persuasive.  In particular, the Examiner agrees that the ‘582 provisional application does not provide support for adalimumab formulations.  Furthermore, the Examiner feels that the Gokarn PCT, by itself, does not provide adequate support for adalimumab formulations, because as argued by the Applicants, adalimumab is one of a large list of potential proteins that can be formulated with its methods.  Accordingly, this rejection is withdrawn in favor of the new grounds of rejection set forth below.

2.  The rejection of claims 102-121 on the grounds of nonstatutory double patenting as being unpatentable over claims 16-18 and 20-30 of US Patent No. 9,085,619, in view of Gokarn et al (US 20160367655, of record), and further in view of Wang et al (J. Pharm. Sci., 2007, 97(1):1-26, of record) as 
  


New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim 102-121 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krause et al (WO2004/016286, published Feb. 26, 2004), in view of Gokarn et al (WO2006/138181, published Dec. 28, 2006).
Krause et al and Gokarn et al were both cited in the IDS filed on 3/31/2021.

Claim 102 is directed to an aqueous pharmaceutical formulation comprising:
(a) an anti-tumor necrosis factor alpha antibody comprising a light chain variable region (LCVR) having a CDR3 domain comprising the amino acid sequence of SEQ ID NO:3, a CDR2 domain comprising the amino acid sequence of SEQ ID NO:5, and a CDR1 domain comprising the amino acid sequence of SEQ ID NO: 7, and a heavy chain variable region (HCVR) having a CDR3 domain comprising the amino acid sequence of SEQ ID NO:4, a CDR2 domain comprising the amino acid sequence of SEQ ID NO: 6, and a CDR1 domain comprising the amino acid sequence of SEQ ID NO: 8, wherein the concentration of the antibody is 50 to 200 mg/ml;
(b) from 10-50 mM NaCl;
(c) a surfactant;
(d) a polyol; and
(e) water;
wherein the formulation does not comprise a buffering system, and
wherein the pH of the formulation is from 4 to 8.

Claim 103 is directed to the formulation of claim 102, wherein the surfactant is a non-ionic surfactant.

Claim 104 is directed to the formulation of claim 103, wherein the surfactant is a polysorbate.

Claim 105 is directed to the formulation of claim 104, wherein the surfactant is polysorbate-20 or polysorbate-80.

Claim 106 is directed to the formulation of claim 102, wherein the polyol is a sugar or sugar alcohol.

Claim 107 is directed to the formulation of claim 106, wherein the polyol is sucrose or mannitol.

Claim 108 is directed to the formulation of claim 102, wherein the surfactant is a non-ionic surfactant, and wherein the polyol is a sugar or sugar alcohol.

Claim 109 is directed to the formulation of claim 108, wherein the surfactant is a polysorbate.

Claim 110 is directed to the formulation of claim 109, wherein the surfactant is polysorbate-20 or polysorbate-80.

Claim 111 is directed to the formulation    of claim    108, wherein the polyol is sucrose    or    mannitol.

Claim 112 is directed to the formulation of claim 109, wherein the polyol is sucrose or mannitol.

Claim 113 is directed to the formulation of claim 110, wherein the polyol is sucrose or mannitol.

Claim 114 is directed to an aqueous pharmaceutical formulation comprising:
(a) 100 mg/ml adalimumab;
(b) from 10-50 mM NaCl;
(c) a polysorbate;
(d) a polyol, wherein the polyol is sucrose or mannitol; and
(e) water;
wherein the formulation does not comprise a buffering system, and wherein the pH of the formulation is from 4 to 8.

Claim 115 is directed to the formulation of claim 114, wherein the polysorbate is polysorbate-20 polysorbate-80.

Claim 116 is directed to an aqueous pharmaceutical formulation comprising:
(a) 100 mg/ml adalimumab;
(b) from 10-50 mM NaCl;
(c) polysorbate-80;
(d) a polyol, wherein the polyol is sucrose or mannitol; and
(e) water;


Claim 117 is directed to the formulation of claim 116, wherein the pH is from 5 to 6.

Claim 118 is directed to the formulation of claim 116, wherein the polyol is sucrose.

Claim 119 is directed to the formulation of claim 116, wherein the polyol is mannitol.

Claim 120 is directed to the formulation of claim 117, wherein the polyol is sucrose.

Claim 121 is directed to the formulation of claim 117, wherein the polyol is mannitol.

	Krause teaches anti-TNF antibody formulations for treatment of various disorders (see abstract).  Krause teaches that its formulations can comprise the D2E7 antibody (p. 3, lines 25-27, line 35), and can comprise the D2E7 antibody in an amount greater than 45 mg/ml, at a pH from about 4 to 8, and can also comprise a polyol, specifically mannitol, and polysorbate 80 (p. 7, lines 9-26).  Table 1 of Krause discloses a formulation comprising the D2E7 antibody, sodium chloride, polysorbate 80, and mannitol (p. 19).  Krause teaches that its formulations comprise a buffer, such as a citrate-phosphate buffer, and is silent with respect to a formulation comprising the D2E7 antibody wherein said formulation does not comprise a buffer.
	However, Gokarn teaches self-buffering protein formulations comprising a protein of interest, wherein said formulations are substantially free of a buffering agent (Gokarn at abstract).  Gokarn teaches that some buffers have been found to have undesirable limitations and disadvantages, and are an additional ingredient in a formulation which complicate the formulation process, pose a risk of deleteriously affecting other ingredients, and acceptability to the end user.  Gokarn’s self-buffering formulations are advantageous because they avoid these undesirable limitations (Gokarn at abstract; p. 3, lines 3-8).  Gokarn teaches that antibodies are amenable to its formulations, and lists adalimumab (D2E7) as a protein which can be formulated according to its invention (p. 9, line 25; p. 51, line 24; claim 23).  Gokarn also teaches that its self-buffering formulations can comprise polysorbate 20 or polysorbate 80 (p. 58, line 33 – p. 59, line 7), a polyol such as mannitol, sucrose, or trehalose (p. 58, lines 23-32), and a salt in an amount less than 150 mM, wherein said salt is useful for reducing the viscosity of the formulation (p. 58, lines 11-15; p. 62, line 26 – p. 63, line 2).  Gokarn further teaches that the amount of the protein can range from 20-400 mg/ml, including 20-15 mg/ml (p. 58, lines 1-5), and the pH of the formulation can range from 3.5 to 8 (p. 58, lines 
	
	With respect to the limitations of claims 102, 114, and 116, it would have been prima facie obvious, at the time the instant invention was conceived, to apply the invention and teachings of Gokarn to the invention of Krause, such that the Krause adalimumab/D2E7 formulations were modified to remove the buffer.  In particular, although Krause teaches adalimumab formulations which comprise a buffer, Gokarn teaches that inclusion of buffers can be problematic, and it is advantages to formulate protein formulations without a buffer.  Gokarn teaches that adalimumab is an acceptable protein for such formulations, and provides sufficient guidance with respect to protein concentration, pH, and determination of the buffer capacity of a protein such that one of ordinary skill could have applied its teachings to the formulations of Krause to arrive at a formulation comprising adalimumab, sodium chloride, a polyol, and polysorbate, wherein said formulation is free of a buffer.  In particular, because Gokarn teaches that buffers can be problematic in protein formulations, one of ordinary skill could have readily envisioned modifying Krause’s formulations to eliminate the citrate-phosphate buffer disclosed therein.
Moreover, Gokarn teaches protein amounts and acceptable pH values, and given this guidance, a skilled artisan could have readily determined the amount of adalimumab, the optimal H, and amounts of other excipients (salt, polysorbate, mannitol/sucrose – all of which are taught by both Krause and Gokarn) which would produce a formulation comprising adalimuamb which is free of a buffer.  In particular, as noted above, Gokarn provides guidance with respect to determining the buffer capacity of a given protein, and one of ordinary skill would have had a reasonable expectation of success to arrive at such formulations, even in absence of actual exemplification of adalimumab formulations in Gokarn.  Similarly, because Gokarn teaches that the salt concentration of self-buffering/buffer-free formulations should be minimized, and in particular be less than 150 mM, such as less than 50 mM or 20 mM (p. 58, lines 11-15), one of ordinary skill would have had the motivation to decrease the amount of sodium chloride in the Krause formulation (4.9 mg, approximately 100 mM) to within an amount taught as acceptable by Gokarn.  MPEP 2144.05 states:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955).

	Furthermore, no more than routine skill would have been required to modify Krause’s formulation by removing the buffer, as Gokarn teaches that doing so is advantageous, and provides ample guidance with respect to creating such buffer-free/self-buffering formulations.  Thus, it would have been prima facie obvious to combine the invention of Gokarn with the invention of Krause to advantageously create a formulation comprising adalimumab and water, wherein said formulation does not comprise a buffer, and wherein formulation comprises a polysorbate surfactant, a polyol such as mannitol or sucrose, and sodium chloride at less than 50 mM or less than 25 mM, wherein the pH of the formulation is from 4 to 8.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to combine the invention of Krause with the teachings of Gokarn, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

	With respect to the limitations of claims 103-105, 108-110, and 115, both Krause and Gokarn teach formulation with a surfactant, wherein the surfactant is polysorbate 20 or polysorbate 80 (Krause at Table 1 and p. 18, lines 21-33; Gokarn at claim 24).
	With respect to the limitations of claims 106-108, 111-113, and 118-121, Gokarn teaches that the polyol can be mannitol or sucrose (Gokarn at claim 22), and Krause also teaches formulation with mannitol (Table 1.
	With respect to the limitations of claim 117, Gokarn teaches that the pH can be from 5 to 6 (Gokarn at claim 30).


Conclusion
	No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner
Art Unit 1646